DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the response filed on November 12, 2020: claims 1, 3, 8, 10, 15 and 17 are amended; claims 2, 4, 9, 11, 16 and 18 are cancelled; and claim 22 is newly added. 
Claims 1, 3, 5-8, 10, 12-15, 17 and 19-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, 8, 10, 12-14, 15, 17, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eronen et al. (US 2018/0310114 A1).
In re Claim 1, Eronen discloses a computer-implemented method (see FIG. 5: 501-525 and ¶¶76-78, 80-85, and 153-171) executed on a computer (see FIG. 1: Capture Apparatus 101 and ¶¶88-110; see also FIG. 10 and ¶¶231-244) comprising:
determining a time delay (see FIG. 2: via Variable Delay Compensator 117 and ¶¶111-123, whereby variable delay compensator 117 comprises a time delay estimator 201; see also FIG. 5: 521) between when an audio signal from an encounter participant is received at one or more microphones (see FIGS. 1-2: Lavalier Mic 111) on a first audio detection system (Id., and see ¶¶89-91) and when the audio signal from the encounter participant is received at one or more microphones (see FIGS. 1-2: SPAC 113/Spatial Audio Capture Microphone Array 211) on a second audio detection system (Id., and see ¶¶92, 93, and 111-113), wherein the first and second audio detection systems are located within a monitored space (see FIG. 1: by way of the acoustic space within Capture Apparatus 101), and wherein the first audio detection system includes a body worn audio detection system (see FIG. 1: Lavalier Mic 111) positioned within the monitored space and worn by the encounter participant (Id., and see ¶89, whereby the Lavalier microphone typically comprises a small microphone worn around the ear or otherwise close to the mouth), wherein the body worn audio detection system includes the one or more microphones of the first audio detection system (Id.); and
locating the first audio detection system with respect to the second audio detection system within the monitored space (see FIGS. 3A-3B and ¶¶95-96, 120-131, 143-145, and 148-152, whereby locations of the Lavalier microphones (or the persons carrying them) with respect to the spatial audio capture device can be tracked and used for mixing the sources to correct spatial positions; see also FIG. 5: 511) based upon, at least in part, the time delay between when the audio signal from the encounter participant is received on the first audio detection system and when the audio signal from the encounter participant is received on the second audio detection system (see ¶97, whereby variable delay compensator 117 may be configured to receive source position and tracking information from the position tracker 115, determine any timing mismatch or lack of synchronisation between the close audio source signals and the spatial capture audio signals, and determine the timing delay which would be required to restore synchronisation between the signals; and see ¶¶113-116, 120, 122, 129, and 148-149, whereby audio source position determination and tracking can be used to track the sources, the source direction can be estimated using a time difference of arrival (TDOA) method, the source position determination may be implemented using steered beamformers along with particle filter-based tracking algorithms, and whereby audio self-localization can be used to track the sources), wherein locating the first audio detection system with respect to the second audio detection system within the monitored space includes defining a linear distance between the first audio detection system worn by the encounter participant and the second audio detection system based, at least in part, upon the time delay (see FIGS. 3A-3B and ¶¶120-123, whereby the distance of the Lavalier source from the spatial audio capture device is d).
In re Claim 3, Eronen discloses wherein locating the first audio detection system with respect to the second audio detection system within the monitored space further includes: defining an angular location for the first audio detection system with respect to the second audio detection system (see FIGS. 3A-3B and ¶¶135-144, whereby the azimuth angle is α).
In re Claim 5, Eronen discloses wherein the second audio detection system includes: a fixed-location audio detection system positioned within the monitored space (see FIGS. 1-2: SPAC 113/Spatial Audio Capture Microphone Array 211 and ¶¶92, 93, and 111-113).
In re Claim 6, Eronen discloses wherein the fixed-location audio detection system includes a microphone array (see FIGS. 1-2: SPAC 113/Spatial Audio Capture Microphone Array 211 and ¶¶92, 93, and 111-113).
In re Claim 7, Eronen discloses wherein defining an angular location for the first audio detection system with respect to the second audio detection system (see FIGS. 3A-3B and ¶¶135-144, whereby the azimuth angle is α; see also ¶¶148, 149, and 151) includes:
(see ¶¶148-149, whereby the source position determination may be implemented using steered beamformers along with particle filter-based tracking algorithms);
steering the at least one audio recording beam toward the first audio detection system (see ¶¶148-149, whereby the source position determination may be implemented using steered beamformers along with particle filter-based tracking algorithms); and
determining the angle of the at least one audio recording beam with respect to the fixed location audio detection system (Id., and see ¶¶135-144).
Claims 8, 10, 12-14, 15, 17, and 19-21 essentially recite the same limitations as claims 1, 3, and 5-7, and are rejected for similar reasons. Therefore, Eronen anticipates all limitations of the claims.
In re Claim 22, Eronen discloses wherein locating the first audio detection system with respect to the second audio detection system within the monitored space further includes using a polar coordinate with the linear distance between the first audio detection system worn by the encounter participant and the second audio detection system (see FIGS. 3A-3B and 4).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has detailed above the manner in which the prior art enables the claimed invention.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaubitch et al. (US 20150185312 A1) is directed to microphone autolocalization using moving acoustic source, and provides methods and systems for calibrating a distributed sensor (e.g., microphone) (see Abstract; FIGS. 3, 9, and 10; and ¶33).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651